Citation Nr: 9915645	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-37 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rubella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had a period of service with the National Guard 
from February to October 1982, including a period of initial 
active duty for training from August to October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that the appellant had not 
submitted new and material evidence to reopen her claim for 
service connection for rubella.


FINDINGS OF FACT

1.  The RO denied service connection for rubella on the 
merits in an October 1985 rating decision.  The appellant was 
notified of this decision in October 1985 and did not appeal.

2.  Since October 1985, the following evidence has been 
received:  (1) the appellant's contentions; and (2) service 
medical records.

3.  The evidence received since October 1985 is not new and 
material and does not serve to reopen the appellant's claim 
for service connection for residuals of rubella.


CONCLUSIONS OF LAW

1.  The October 1985 RO rating decision that denied service 
connection for rubella is final.  38 U.S.C.A. § 7105(b) and 
(c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
rubella is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In March 1984, the appellant filed a claim for service 
connection for residuals of rubella.  She stated that her 
child had been born with heart disease, spinal defects, and 
hearing loss as a result of rubella.  

The appellant's service medical records showed that she 
entered a period of initial active duty for training on 
August 9, 1982.  On September 1, 1982, it was determined that 
she was pregnant.  She was assigned a physical profile due to 
her pregnancy, and she was separated on October 7, 1982.

In support of her claim, the appellant submitted private 
medical evidence from several sources covering the period 
March 1981 to November 1984.  The medical records prior to 
1983 were for the appellant and showed treatment for various 
gynecological disorders, including recurrent urinary tract 
infections.  In April 1983, she gave birth to her son.  An 
admission note indicated that the appellant denied a past 
medical history of any diseases.  The medical records from 
April 1983 to November 1984 regarded her son's treatment for 
several disorders including congenital heart disease, 
deafness, and psychomotor delay.  Her son was repeatedly 
referred to as a "rubella baby" in these records.  The 
appellant consistently reported a history of having rubella 
during the first trimester of her pregnancy.  It was noted in 
November 1983 that the appellant had received routine 
military vaccines before knowing she was pregnant, including 
possibly measles, mumps, and rubella, but there was no 
official record of these vaccines.  The appellant 
subsequently developed a rash, which was ultimately diagnosed 
as rubella 2-3 weeks after vaccination.  The medical records 
also noted her history of antibiotic treatment for urinary 
tract infections and vaginitis during the first trimester of 
pregnancy and trauma from an automobile accident where she 
fell from a running car during her third month of pregnancy.  
In December 1983, it was indicated that the appellant's son's 
congenital heart disease was associated with maternal history 
of rubella during pregnancy. 

An October 1985 rating decision denied service connection for 
rubella.  It was noted that there was no indication that the 
appellant had any residuals from rubella, and birth defects 
of a child were not considered disabilities for VA benefits.  
The appellant was notified of this decision in October 1985 
and did not appeal.

In December 1994, the appellant filed a claim for service 
connection, stating that she incurred rubella during service 
and her son had birth defects.  In support of her claim, the 
appellant submitted service medical records, which she 
maintained showed treatment for rubella.  

Some of the service medical records submitted by the 
appellant were not previously of record.  Her enlistment 
physical examination dated in December 1981 showed no 
abnormalities.  She was hospitalized from September 6-9, 
1982, due to urinary tract infection.  It was noted that she 
was pregnant, and there was a question of rubella.  She was 
referred to gynecology, and the consultation request 
indicated that the examiner doubted the appellant's rash was 
rubella.  The report of her separation physical examination 
dated in September 1982 noted that she was pregnant and had 
been hospitalized as discussed above.  The appellant 
completed a Report of Medical History, wherein she stated 
that she was in good health and she denied all medical 
problems other than shortness of breath and heart 
palpitations.

A December 1995 rating decision found that the appellant had 
not submitted new and material evidence to reopen her claim.  
The appellant submitted a statement in December 1995 
indicating that the basis of her claim was that she was 
exposed to rubella during service, which resulted in her 
son's birth defects.  


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In an October 1985 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for 
residuals of rubella.  A letter from the RO, advising the 
appellant of that decision and of appellate rights and 
procedures, was issued in October 1985.  She did not appeal 
this decision; therefore, it is final.  38 U.S.C.A. § 7105 
(West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

The appellant's representative has requested that the Board 
remand this claim for adjudication by the RO pursuant to 
Hodge.  In the rating decision on appeal, the RO adjudicated 
this issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim.  She was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16) (West 
1991); 38 C.F.R. § 3.1(k) (1998).  Active military, naval, or 
air service includes (1) active duty; (2) any period of 
active duty for training during which the appellant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training during which the appellant was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (1998). 

The evidence received subsequent to October 1985 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the October 1985 rating 
decision, the following evidence has been received:  (1) the 
appellant's contentions; and (2) service medical records.

Any contentions by the appellant that her son has birth 
defects as a result of her incurrence of rubella during 
military service are not new evidence.  She has not submitted 
any new contentions regarding this condition; she has merely, 
at best, repeated her prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the October 1985 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since October 1985, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Therefore, in order 
to be material, there would have to be competent evidence 
tending to show that the appellant currently has residuals of 
rubella as a result of a disease or injury incurred during 
her period of active duty for training.

None of the new evidence is material.  The additional service 
medical records submitted by the appellant in 1995 are 
certainly relevant to the issue of entitlement to service 
connection for a disorder.  Under pertinent regulations, 
where new and material evidence consists of a supplemental 
report from the service department received after the 
decision has become final, the decision will be reconsidered 
by the agency of original jurisdiction.  38 C.F.R. § 3.156(c) 
(1998) (emphasis added).  

In this case, reconsideration of the prior final decision is 
not mandated since the additional service medical records are 
not material.  First, the additional records did not reflect 
a diagnosis of rubella during service.  The appellant was 
hospitalized during service for questionable rubella, and the 
examiner doubted that the appellant's skin rash was a 
manifestation of that disease.  Therefore, the service 
medical records do not support the conclusion that she 
incurred the claimed disease.

Second, the service medical records are not significant, 
since there remains a lack of medical evidence showing that 
the appellant has any residuals from the alleged rubella.  
She does not maintain that she has any disability; rather, 
she claims service connection for her son's birth defects.  
However, VA regulations preclude granting of service 
connection for the birth defects of the appellant's child 
because her child is not a veteran.  Martin v. Brown, 8 Vet. 
App. 138, 139 (1995), citing 38 U.S.C.A. §§ 101(2) and 
1116(a)(1)(A) (West 1991 & Supp. 1998).  Only in the limited 
case of a Vietnam veteran whose child is born with spina 
bifida is there provision for health care and monetary 
allowance for a disability suffered by a child of a veteran.  
See 38 U.S.C.A. §§ 1801, et seq. (West Supp. 1998).

Accordingly, the Board finds that the evidence received 
subsequent to October 1985 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for residuals of rubella.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for residuals of 
rubella, this claim is not reopened, and the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

